Lipscomb, J.
Tiffs was a proceeding in the District Court against a sheriff
for failing to make a levy of an execution in his hands.
The sheriff in answer to the rule showed cause that the execution had been sued out on a void judgment, it having been rendered by the District Court on an appeal from the jnclgment of a justice of the peace; and because the District Court had no jurisdiction by appeal from the justice of the peace, the judgment ivas a nullity. The court sustained the defense, but onljr entered of record, “motion overruled.” There can be no doubt that the court below was right in sustaining the defense set up; and if a jnclgment in favor of the defendant had been entered, it would have been affirmed; but there being no judgment, the cause is dismissed.
Writ of error dismissed.